It has been an
extraordinary year since the General Assembly met last year.
We have seen breakthroughs in two areas - South Africa and
the Middle East - which have bedevilled the international
community for decades. Bringing both to a successful
conclusion will be hard, but we have good reasons for
optimism. Canada applauds the courage and foresight of the
parties involved, and pledges that it will continue to do its
part in promoting further advances.
But, at the same time, we have also seen tragedies - in
Somalia, Bosnia, Angola and elsewhere - which have, thus
far, defied our best efforts to bring peace.
It is against this background, of hope renewed and
hopes dashed, that I wish to speak about the United Nations
central vocation: the defence and promotion of peace and
security and the conditions in which they can thrive. It is a
Canadian vocation as well.
Since United Nations peace-keeping was invented in
1956 by Lester Pearson, we have been there; sweating it out
in the field, taking casualties, doing the tough work for
peace, in partnership with a growing number of other
Member States. Since 1956, Canada has fielded almost
100,000 men and women in United Nations operations in
every corner of the world. That contribution has been a
costly one for us, not least in lives lost. None the less, it is
a contribution which has been a symbol of pride to most
Canadians, a tangible expression of our national quest for a
better world.
Canadians speak from experience born of commitment.
We see the changes which must be made and the principles
which must remain immutable. The world is hungry for
multilateral solutions to conflict and war. This is our time,
the United Nations moment. We are living through decisive
political change. Cold war certainties have given way, but
in their place we have unpredictability and instability - a
political unease about our future, uncertainty about where
collective endeavours can take us. Most countries feel more
secure militarily, but our citizens, in their personal lives,
often feel less secure about their well-being, for themselves
and for generations to come.
But this broader perspective must not obscure the very
real military dangers which remain: excessive accumulations
of conventional arms; the proliferation of weapons of mass
destruction - chemical, biological and nuclear; and conflict
and human misery created by the breakdown of civil and
political society within States and across fragile and often
new borders.
The world has learned some hard lessons in recent
years. First, we have learned that our security is
interdependent. Within each specific area of concern -
whether military, economic, environment or health - no
nation can stand alone. We are all affected, positively and
negatively, by developments beyond our borders. And our
own actions, within our own countries, inevitably resonate
throughout the wider community of nations.
6 General Assembly - Forty-eighth session
Secondly, we have learned that our security is
indivisible. We cannot escape the connections linking
issues; between, for example, economic growth,
environmental safety and population flows. Deterioration in
any one area can destabilize the whole. We must think
about security more broadly, in terms which address
fundamental sources of insecurity: questions of economic
development and prosperity; environmental integrity;
freedom from crime and physical threat; health; membership
in communities which reflect our values, traditions and
aspirations.
Thirdly, we have learned that genuine security is not
about control and repression. It is about striking the right
balance of interests, within countries and across borders.
Fourthly, we have learned that we have to find more
cooperative ways of addressing security issues, ways which
maximize the relative strengths of many existing institutions.
We foresee a network of collaborative arrangements - local,
regional and global - forming the building-blocks of a new
system of collective security, all hinged on the focal point of
the United Nations.
The Charter of the United Nations itself provides useful
guidance, describing possible relationships between the
United Nations and regional bodies in the pacific settlement
of local disputes. Cooperation between the United Nations,
the Conference on Security and Cooperation in Europe, the
North Atlantic Treaty Organization and the European
Community in Europe; between the United Nations, the
Commonwealth and the Organization of African Unity in
Africa; and between the United Nations and the Organization
of American States in Central America and Haiti has moved
us considerably along the path anticipated by the drafters of
the Charter. Moreover, regional organizations are often the
best equipped to deal with local sources of instability and
potential conflict, such as water disputes, demographic shifts
or human rights concerns.
For decades, the cold war hemmed us in. That time is
over. We have it within our grasp to fulfil the promise of
our Charter, to build a global cooperative security system
centred on the United Nations. For it is the United Nations
alone which can provide a universal forum for elaborating
new principles and negotiating new rules and standards.
And it is the United Nations alone which, as a universal
body, can bring the full weight of the international
community to bear on specific critical issues.
In the last five years alone, the involvement of the
United Nations in various multilateral military efforts has
grown exponentially. Five years ago there were seven such
operations; today there are 16. Five years ago there were
9,000 military personnel deployed with the United Nations;
today there are nearly 80,000, more than Canada has in all
of its regular armed forces. And as we look around the
world today, the prospect of even more operations has to be
seen as inevitable.
The transformation in United Nations operations has not
been simply quantitative of late. The fact is that the United
Nations is now engaged in a range of activities which goes
well beyond the traditional concepts of peace-keeping we
have been accustomed to in the past. Much of the
Secretary-General’s ground-breaking "An Agenda for Peace"
has moved from prescription to reality, and rightly so. It is
quite right to ask whether and under what conditions the
United Nations should commit its resources to the resolution
of international crises. It is equally right to ask whether the
United Nations has the right tools to do what is asked of it.
(spoke in French)
The rapid expansion of United Nations operations in the
past several years has been both unprecedented and
instructive. In the process we have all learned certain
lessons, some in a very wrenching fashion. We would all do
well to take stock of our recent experience and determine
how we can together improve our capacity to act more
effectively.
Having been an active participant in virtually every
United Nations military operation, Canada has made its own
diagnosis and come to its own conclusions as to some
remedies that should be pursued.
(spoke in English)
To begin with, we must improve our collective capacity
to judge, to determine accurately and dispassionately the
nature of impending threats and the facts of specific cases.
We must also improve our capacity to act, to respond firmly
and effectively to events before they deteriorate into crises.
There are steps we can take now to improve our
collective capacity in the field of preventive diplomacy.
Recent initiatives to strengthen our early-warning system
should be implemented. To do that, the Secretary-General
should be given the resources necessary for independent
political analysis, analysis that he could draw on before
armed conflict is unleashed and when non-military
intervention can still be effective. Not only must warnings
be timely; they must also have an impact on decisions. The
Forty-eighth session - 29 September l993 7
Secretary-General must make full use of the provisions of
Article 99 of the Charter to bring to the attention of the
Security Council situations which may threaten peace. This
would itself provide a powerful stimulus to global attention
and necessary preventive action.
The United Nations ability to conduct preventive
diplomacy through the good offices of the Secretary-General
must be strengthened. The Secretary-General’s efforts to
address dozens of conflicts and potential conflicts require
tangible support. The preventive deployment of peace-
keepers to forestall conflict, as we have recently done in the
Former Yugoslav Republic of Macedonia, can prove very
useful and in the long run avoid a much larger commitment
of scarce resources.
Experience with the assignment of United Nations
military forces around the world has, in our view,
demonstrated a number of shortcomings. It is incumbent on
us all to move quickly to respond to them by changing the
way that business is conducted. First, major operations can
no longer be run on an ad hoc basis. The management,
planning and operational capacity of the United Nations has
to be reinforced. A permanent strategic headquarters staff
capable of controlling two or more large-scale,
multidimensional operations has to be put in place. To be
effective, this headquarters would need a comprehensive
information processing and planning capacity.
Secondly, the United Nations ability to bring matériel
and personnel speedily to a theatre of operations and to
ensure coordination between sources of equipment and
personnel has to be strengthened. Too often in the past, the
Secretary-General has had to delay United
Nations-sanctioned operations for want of adequate personnel
or matériel.
The ability to deploy United Nations troops rapidly to
emerging flashpoints has to be upgraded substantially. At a
minimum, Member States should enter into formal
commitments with the Secretary-General to provide troops
on a stand-by basis and tied to readiness standards, as
Canada has done in the past year.
Thirdly, United Nations Members have to build and
develop the large cadre of peace-keepers necessary for the
United Nations missions of the future. Peace-keeping
demands cultural sensitivity, the ability to mediate and a host
of other skills. Training will be required, particularly of a
corps of senior officers who will have to exercise leadership
in complex, difficult and dangerous situations. Training
holds the key to successfully integrating different national
contingents into one operation.
Fourthly, we need to ensure that field operations meet
high performance standards. Work on the development of
a common code of conduct and operating procedures for all
personnel serving under the United Nations flag should be
brought to an early conclusion.
Fifthly, we must also come to grips with the
increasingly serious dangers facing our peace-keepers. We
and others are working to clarify and codify principles and
measures for the protection of United Nations personnel,
particularly those involved in peace-keeping operations.
Canada will be proposing specific provisions for such a
convention to be discussed during the coming General
Assembly session.
In the last several years, a range of innovative proposals
has been put forward with a view to enhancing the capacity
of the United Nations to mount effective multilateral military
operations. Many of these suggestions have been the subject
of extensive debate in Canada, as they have in many other
countries. We have, in fact, been proponents of some of
these suggestions. We fully recognize, of course, that ours
is but one perspective. Actually realizing these necessitates
a much broader level of support by United Nations Member
States.
Accordingly, in the best interests of future United
Nations efforts, it is time that a panel of civilian and military
experts with experience in United Nations operations be
charged with assessing these and other proposals which
could further enhance the operational capacity of the United
Nations. Such a report should be finalized and submitted to
the Secretary-General next summer. It should include clear
recommendations on both the merits of the proposals and, as
importantly, how they could be implemented and financed.
The report would in turn would provide us with the basis for
coming to collective decisions on whether or not to proceed
with any of these. Only in this way can we more
definitively determine not only the potential need but the
requisite support for these proposals.
The agenda for such a review would include: the
establishment of a permanent United Nations staff college
for the training of military officers; the creation of more
training facilities for United Nations troops; the development
of a network of United Nations material supply depots
stockpiled with equipment for rapid dispatch to new United
Nations operations; the question whether United Nations
Member States would provide at nominal, if any, cost
8 General Assembly - Forty-eighth session
equipment and matériel which would be made available to
United Nations contingents not having such resources in
their own military establishments; and the creation of a
permanent rapid deployment force under United Nations
command, based possibly on a new United Nations volunteer
force.
There may well be other issues that should be on that
agenda. The key, however, is to have that assessment made.
My own Government is committed to reviewing these and
other related questions in the context of a reappraisal of our
own military capacity, including our participation in United
Nations operations.
Security is more than simply a matter of being able to
deploy adequate numbers of troops on a timely basis.
Modern United Nations missions are drawing on expertise
far beyond that of traditional military peace-keepers. There
is a demand for civilian police, for election workers, for
human rights monitors, for engineers, administrators and
other specialists to rebuild infrastructure. It is not enough to
stop hostilities; the United Nations is now expected to build
the peace as well.
We are moving from a tradition of interposing peace-
keepers between hostile forces to new forms of engagement.
Rebuilding societies to stand on their own will be a complex
and lengthy process. Diplomatic peacemaking, military and
civilian peace-keeping and peace-building pose new sorts of
challenges. It has become obvious, in our view, that a more
integrated and coordinated approach by the United Nations
is now mandatory if we are to cope successfully with many
of the crises which draw United Nations military forces. We
have had a measure of success in this regard in Cambodia,
but far less in other situations, such as Somalia. United
Nations military operations cannot in and of themselves
address or resolve the root causes of conflict. That is
something that can be achieved only through a much more
broadly based effort, be it political, economic or social. In
effect, we need a capacity to rebuild, over time, countries or
societies which have suffered structural collapse.
An effective system of cooperative security, led by a
reinvigorated United Nations, will cost money; but then,
genuine security always carries a price which is worth
paying. Resources are limited, and we must all share the
burden. This means paying United Nations bills in full and
on time. That is what Canada does, and we expect others to
do the same. It is difficult to overstate the damage that
non-payment and the build-up of arrears does to the United
Nations system, and to our collective capacity for effective
action.
Burden-sharing means taking part in the activities of the
United Nations, from contributing troops for peace-keeping
missions to providing observers for election monitoring.
Today, Canada is providing just under 4 per cent of all
United Nations forces. Little less than one year ago,
Canadian troops accounted for 10 per cent of all United
Nations forces. Those are rather remarkable figures when
we consider that Canada accounts for less than one half of
1 per cent of the world’s population, and that our military
establishment represents less than 1 per cent of global
military expenditures. This is not to suggest that we are
seeking a diminished role, one more commensurate with our
relative status in the world. It is, instead, to question
whether others are doing their fair share.
Burden-sharing also means sharing political
responsibility for shaping and taking decisions, and for
ensuring that decisions and commitments are fulfilled. That
is why we welcome the Security Council’s increasing
attention to drafting clear mandates, sharply defining
objectives and setting deadlines. Clear and realistic
mandates are necessary if the United Nations is to remain
both credible and effective.
In Canada as in a number of other countries,
governments are facing difficult fiscal circumstances and
publics that are demanding more effective, efficient and
economical service from government. The need for
rationalization of government, for streamlining, and for an
end to overlap, duplication and waste is one that my own
Government has addressed in the last several months. Our
efforts in that respect will continue. We have a
responsibility to our own taxpayers to ensure that the same
standards and objectives are applied to the international
institutions of which we are members.
Institutions of the United Nations cannot remain
immune to the challenges, financial as well as political, of
the late twentieth century. They too must help shoulder the
burden by becoming leaner, more efficient, better focused,
more responsible and more responsive. They must adapt,
just as Member States are doing, to new technologies, to
continuing fiscal restraint, to the challenge to do better with
less. The structures here are not sacrosanct. No position,
expenditure or institution should be free of the scrutiny
under which we in Canada, and others elsewhere, have
placed our own State structures.
We applaud the reforms initiated by the Secretary-
General and we pledge our support for further action. We
urge him to press on, and we urge all Member States to
Forty-eighth session - 29 September l993 9
support his efforts. Our security, the security of generations
to come, is in the balance.
We have a great deal to do. All of our efforts to
reform the peacemaking and peace-keeping function of the
United Nations will be in vain if we are not able to come to
terms collectively with what must be regarded as the most
dangerous current threat to international security: the
ubiquitous spread of weapons of mass destruction. In too
many areas of the world, the prospect of conflict involving
nuclear weapons risks destabilizing already tense situations,
and could lead to human disasters of unimaginable
proportions. We must muster the collective resolve to put
teeth into the Non-Proliferation Treaty, disciplining harshly
those who violate its provisions and giving confidence to
those who abide by its undertakings. We wholeheartedly
welcome the priority attached to this issue by President
Clinton, and the practical measures he proposed.
Our own priorities are clear: further progress in nuclear
arms reduction; indefinite extension and universal adherence
to the Non-Proliferation Treaty; negotiation of a
comprehensive test-ban treaty; early progress to bring the
chemical weapons Convention into force; and strengthening
of the United Nations Conventional Arms Register. These
direct investments in peace and security must be
accompanied by collective action on the root causes of
insecurity.
We must develop and consolidate democratic
institutions and the rule of law. Modern history teaches us
that democracies are the least likely States to wage war, the
best guarantors of peace. The impartial rule of law
domestically is the surest way of keeping democracies
democratic; internationally, it is the best way to resolve
disputes before they become crises.
We must protect and promote human rights. Security
begins at the level of the individual, and there can be neither
peace nor security while people, singly or collectively,
minorities or majorities, are unable to uphold their dignity
and exercise their inherent rights. The General Assembly
must build on the progress achieved at the Vienna
Conference earlier this year and agree to establish by the end
of this year the post of United Nations high commissioner
for Human Rights.
We must attack the poverty, deprivation and economic
underdevelopment which so often lie at the heart of
instability and insecurity. The Secretary-General should
draw up an agenda for development. It should incorporate
a bold rethinking of how the United Nations can best play its
important role in the economic and social spheres, while
avoiding the duplication of activities best carried forward
elsewhere. The Agenda could help redefine the role of the
United Nations in promoting sustainable development in
close cooperation with other international economic and
financial institutions. We owe no less to the children of the
world as we celebrate the third anniversary of the Summit
for Children.
(spoke in French)
To be lasting, economic growth has to respect the
environment. Hence, we have to follow through on our
collective commitments at last year’s Rio Summit to protect
the environment. The social and economic costs of not
doing so are simply unacceptable, a fact that is all too real
for the thousands of Canadians dependent on the Atlantic
fishery.
(spoke in English)
The brutal collapse of the fishery in the North-West Atlantic
and elsewhere is compelling evidence of the need to address
that crisis urgently. The United Nations must urgently adopt
a legally binding international regime to conserve and
manage high-seas fish stocks.
It is clear, however, that no amount of development
assistance can match the economic growth that could be
achieved through a freer flow of goods, services, capital and
ideas among our Member States. Indeed, the single most
important step we can take collectively towards improving
the prosperity of developing and developed economies alike
would be to reach, without any further delay, a substantial
outcome to the Uruguay Round of multilateral trade
negotiations. These discussions have reached a pivotal
stage; we must not lose this precious opportunity. My
Government remains committed to doing its part to reach
that goal and to pursuing other opportunities for trade
liberalization, such as through the North American Free
Trade Agreement. We are convinced that the Agreement
will make the North American economies both more
competitive and more open and will provide a much needed
stimulus to global trade and investment.
Our peace and security are not there for the taking. We
must work for them, and work hard - in our own countries,
in our regions, and globally. We must renew and revitalize
existing structures and, where necessary, build anew. We
have a historic opportunity to make good on the language of
the United Nations Charter, on the thwarted promise of those
early days, to build in our own time a cooperative system of
10 General Assembly - Forty-eighth session
peace and security which respects difference but holds fast
to universal principles of human dignity and freedom. Let
us move forward, together, now.
